BLAND, P. J.
(after stating the facts).
1. The only error assigned and discussed in the briefs of counsel for defendant is the action of the court in giving the following instruction for plaintiff:
“If the jury believe from, the evidence that John F. Shelley died in the city of St. Louis at the time hereinafter mentioned, and was at the time of his death a bachelor without adopted minor child or children; that plaintiff, as public administrator of the city of St. Louis, took charge of the estate of said deceased and instituted this suit within one year of said death; and if the jury further believe from the evidence that, on the eighteenth day of September, 1905, defendant was engaged in the business of operating electric street cars in said city and of carrying passengers on same for hire, and on said day, by its servants or agents, received the said Shelley as a passenger on one of its said cars; and that the car was so crowded he found it necessary to stand on the lower step of the rear platform; and if you further believe from the evidence that while said car was traveling westward on Easton avenue and approaching near to Vandventer avenue, and that while said Shelley was- a passenger thereon, the said car collided with the shafts, or other parts, of a wagon standing on and across the north side of Easton avenue, and that as a direct result of said collision if any, the said Shelly was knocked or thrown off said car and killed, received injuries from Avhich he afterAVards died; then the court instructs the jury that if the servants or agents of defendant in charge of and running said car, could, by exercising, in the management and control of said car, the degree of care and watchfulness defined in instruction No. 3 have prevented said collision, if any, or, by the exercise of the same degree of care, could have stopped said car after it came into contact Avith said Avagon, and before said Shelly was injured, but failed to do so, then your verdict must be fcr the plaintiff; provided you further believe from the evidence that said *574Shelley was at and prior to the time of said injury, was not guilty of contributory negligence, as defined in the other instructions given.”
It is contended, first, that the instruction authorized a recovery for an act of negligence not alleged in the petition, and, second, that the instruction assumes the existence of controverted facts. The argument on the first point is, that the evidence conclusively shows that Shelly was dragged or knocked off the car steps by the wagon shafts, and hence his injury and death were not caused by the collision between the car and shafts whereas the petition alleges Shelley was knocked or thrown off the car by the collision between the car and shafts. If the car had not collided with the shafts Shelley would not have been knocked or dragged from the car. The negligence alleged and shown by plaintiff’s evidence consisted in permitting the car to collide with the shafts of the wagon, resulting in Shelley’s death. The procuring cause of Shelley’s death was the collision; the particulars of the collision, including its effect upon shelley, were matters of evidence.
In Magrane v. Railway, 183 Mo. 119, the plaintiff was trying to escape from the danger of an imminent collision of the car upon which he was a passenger, and was pushed off and injured by other panic-stricken passengers. It was contended by defendant that plaintiff’s injury was not caused by the collision, which took place immediately after he was pushed off. Answering this contention, the court, at page 129, said:
“The rush of the panic-stricken passengers which threw the plaintiff off the car was the result of the impending collision and was in legal contemplation as much the effect of the collision as consequences which followed it.”
The consequences which followed the collision of the car with the shafts of the wagon were that Shelley was knocked or dragged off the car and killed. We do not think there is any merit in the contention.
*5752. The controverted facts it is alleged the instruction assumes are not set out in defendant’s brief, nor have we been able to find them on a careful reading of the instruction. The instruction is not open to fair criticism. It properly declares the law of the case and is approved. The judgment is affirmed.
All concur.